DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed on 1/11/2022 have been entered.  Claims 1-19 are pending. Claims 1 and 12 are amended and claims 2-11 and 13-19 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered.
Regarding the rejection of claim 1 and 12 under 35 USC § 103, the applicant’s arguments are persuasive.  Therefore, the previous rejections have been withdrawn.  However, a news grounds of rejection under 35 USC 103 has been given in response the applicant’s amendments as discussed in the rejection below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-4, and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti (US 2005/0049471) in view Ma (US 2009/0177097).
Regarding claim 1, Aceti teaches an ear-worn device, comprising: 
an optical emitter (light emitters 228 and 234 see also [0025]), and an optical detector (240 – photodetector see also [0026]) ; 
a housing (out surface/shell 206 of part first portion 202) configured to be positioned within an ear of a subject ([0016] states that portion 202 is configured to fit in ear/auditory canal), wherein the housing defines a cavity (208 – hollow body portion) that encloses the speaker, optical emitter, and optical detector (see Fig 2), wherein the housing comprises at least one window (224 -optically transparent portions.  224 extends through an opening in the housing 206 making it a window see Fig 2) that exposes the optical emitter and optical detector to the ear of the subject, and wherein the housing comprises at least one aperture (222-elongated passage) through which sound from the speaker can pass; light transmissive material (232 and 236 – light channels/optical fibers) within the cavity and between the optical emitter and the at least one window that is configured to deliver light emitted from the optical emitter to an ear region of the subject at one or more predetermined locations ([0025; 0034]); and light transmissive material (242 – light channel/optical fiber) within the cavity and between the optical detector and the at least one window that is configured to collect light external to the housing and deliver the collected light to the optical detector([0026; 0036] The examiner would note that the uses of light guides/transmissive material in combination with emitters, detectors, and windows is first disclosed in an ear based device in the 61/274191 provisional application therefore the claims have a priority date of 8/14/2009).
	Aceti does not explicitly teach a speaker, that the housing encloses the speaker and the aperture that sound from the speaker can pass (Aceti [0022] does teach aperture/elongated passage 222 is capable of passing sound.)
	Ma does teach an ear based monitoring device with a speaker (44), that the housing encloses the speaker (Fig 8 shows a housing around speaker 44 which is the equivalent of the housing 206 taught by Aceti) and the aperture that sound from the speaker can pass (41 – hollow inner core which is the equivalent of the elongated passage 222 taught by Aceti)
In view of the teachings of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a speaker as is disclosed by  Ma placed within the hollow cavity and in connected to the elongated passage taught by Aceti in order to provide the capability to listen to music and provide audio feedback while the device is being used (Ma [0033]).
Regarding claim 3, Aceti as modified teaches the ear-worn device of Claim 1, further comprising a processor supported by the housing (244- oximetry circuitry which [0029] states the circuitry is configured to process information and perform calculations which makes it a processor), wherein the processor is configured to receive and process signals produced by the optical detector ([0029]).  
Regarding claim 4, Aceti as modified teaches the ear-worn device of Claim 3, further comprising a transmitter (248 – emitter for wireless transmission) supported by the housing, wherein the transmitter is configured to transmit signals processed by the processor to a remote device ([0030]).
Regarding claim 6, Aceti as modifed teaches the ear-worn device of Claim 1, wherein the light transmissive material comprises transparent glass material, transparent polymer material, or transparent silicone material (Aceti teaches light transmissive material is a optical fiber see rejection of claim 1 and 12.  An optical fiber is defined as a thin strand of transparent material, such as glass, used to carry optical signals much as a wire carries an electrical signal. The fiber is specially constructed to keep a light pulse contained within the walls of the fiber. See optical fiber. (2001). In F. Hargrave, Hargrave's Communications Dictionary, Wiley. Wiley. Credo Reference: https://search.credoreference.com/content/entry/hargravecomms/optical_fiber/0?institutionId=743.).
Regarding claim 7, Aceti as modified teaches the ear-worn device of Claim 1, but Aceti does not explicitly teach comprising a motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject.
Ma teaches an ear worn monitoring device with a motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject (Ma [0034] teaches an accelerometer can be placed in the earphones/ear buds 50 which can detect the subject running or walking).
In view of the teachings of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a motion sensor as is disclosed by Ma within the housing taught by Aceti in order to detect user motion/steps from movement such as walking or running (Ma [0034]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma as applied to claim 1 above, and further in view of O’Neil (US 2003/0109775).
Regarding claim 2, Aceti as modified teaches the ear-worn device of Claim 1, but Aceti does not explicitly teach at least one lens external to the at least one window, wherein the at least one lens focuses light emitted by the optical emitter and/or collects light reflected from the ear region (The lens in combination with a light guiding region and window is first disclosed in 61/274,191 provisional application and therefore has a priority date of 8/14/2009) .
O’Neil an optical physiological sensor equivalent to Ma with at least one lens (4) external to the at least one window (O’Neil Fig 4 shows that lens 4 extends beyond the outer edge/top surface of optical mount 6 which openings in this optical mount 6 top layer are the equivalent of the window in the housing taught by Ma in claim 1.  Because the lens extends beyond housing/mount 6 and its opening/windows, the lens is external to the window see also [0028]), wherein the at least one lens (4) focuses light emitted by the optical emitter and/or collects light reflected from the ear region (O’Neil [0021] teaches lens above both the emitter and detector for directing toward/focusing emitting light and collecting light to the detector) 
In view of the teachings of O’Neil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include lens external to the window as is disclosed by O’Neil to the windows of the earbud taught by Ma because the lenses protruding outward from the housing/window plane of sensor push gently on the patient’s tissue and enhance light coupling and depth of optical penetration (O’Neil [0028].  In addition, the lens of O’Neil can be made of the compliant material (O’Neil [0021]) which would match well with deformable nature of the earbud housing taught by Ma (Ma [0037])  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma as applied to claim 1 above, and further in view of Chance (US 2005/0113656).
Regarding claim 5, Aceti as modified teaches the ear-worn device of Claim 1, but Aceti does not explicitly teach a light blocking material positioned between the optical emitter and detector such that the optical emitter and detector are not in direct optical communication with each other (Aceti does teach light blocking material 226 however it appears to be positioned between the transmissive portions of the window for the emitter and detectors and not the positioned between the emitters and detectors themselves see also Aceti Fig 4 and [0027]) .
Chance does teach an optical sensor module that comprises a light blocking material positioned between the optical emitter and detector such that the optical emitter and detector are not in direct optical communication with each other. (Rib 103 surrounds the detector see Chance [0116].  Rib 104 in combination with rib 105 surrounds the optical light emitters.  Chance [0123] teaches that these barriers prevent light from the emitter traveling directly to the detector therefore they are not in direct communication.) 
In view of the teachings of Chance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the opaque ribs surrounding the light emitters and detectors as is disclosed by Chance to light emitters and detectors taught by the combination of Aceti and Ma in order to prevent emitter light from traveling directly to the detector before it interacts with the target region for the desired biological parameter to be measured which will improve the quality of the detected signal (Chance [0123]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma as applied to claim 7 above, and further in view of Vetter (US 2003/0065269)
Regarding claim 8, Aceti as modified teaches the ear-worn device of Claim 7, further comprising a processor supported by the housing, (see rejection of claim 3)
Aceti does not explicitly wherein the processor is configured to remove motion artifacts from signals produced by the optical detector in response to signals produced by the motion sensor (Ma does teach a method of remove noise from the optical signals but does not teach using the motion sensor signal as part of the process).
Vetter teaches an optical pulse rate sensor equivalent to the one taught by Ma with a processor configured to remove motion artifacts from signals produced by the optical detector in response to signals produced by the motion sensor (Vetter Fig 3 shows an adaptive filtering method that removes motion noise from optical signals using motion signals from an accelerometer/motion sensor see [0049-0055]))
In view of the teachings of Vetter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the adaptive filter to remove motion artifact as is disclosed by Vetter to processor the earbud taught by the combination of Ma and Aceti in order to accurately monitor and detect heart rate signals base on optical signals while under intense physical activity (Vetter [0014]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma as applied to claim 7 above, and further in view of Vetter in view of Bae (US 2004/0225207).
Regarding claim 9, Aceti as modified teaches the ear-worn device of Claim 7, further comprising a processor supported by the housing (see rejection of claim 3).
Aceti does not explicitly teach that the processor is supported by the housing, wherein the processor is configured to process signals produced by the optical detector and signals produced by the motion sensor to determine subject heart rate and respiration rate (The examiner is interpreting this claim as using the combination of motion and optical signal determine heart rate and respiration rate and not just one of the signals to determine the quantities.  If only one signal is required, then Aceti [0029;0038] teaches teach extracting pulse rate, the equivalent of heart rate using optical signals) .
Vetter does teach teaches an optical pulse rate sensor equivalent to the one taught by Ma with a processor configured to process signals produced by the optical detector and signals produced by the motion sensor to determine subject heart rate (Vetter Fig 3 shows an adaptive filtering method that removes motion noise from PPG optical signals, the equivalent of the optical signals taught by Ma,  using motion signals from an accelerometer/motion sensor, the equivalent of the motion sensor taught by Ma see [0049-0055].  The filtered optical signal is then used to determine heart rate [0054] and can be used for other parameters related to PPG such as oxygen saturation)
In view of the teachings of Vetter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the combination of motion and optical signals to create a filtered optical signal which is then used to determine heart rate as is disclosed by Vetter to processor the earbud taught by the combination of Ma and Aceti in order to accurately monitor and detect heart rate signals base on optical signals while under intense physical activity (Vetter [0014]).
Bae does teach an ear-worn device (Fig 5B:500) with optical sensors (PPG measurement module 520) equivalent to the one taught by Ma with a processor configured to process signals produced by the optical detector to determine respiration rate(Bae [0064] teaches a processor taking a pulse signal from peak detector 585 and band pass filter the signal to detect and then uses respiration detector module 935 to determine a respiration frequency/rate see also [0095].  Bae [0061] teaches peak detector uses a filtered light/optical signal from the PPG sensor as an input.  Though Bae does not explicitly teach using motion signal, in view of the teachings of Vetter, it would be obvious to one of ordinary skill in the art to use the filtered optical PPG signal where motion has been removed as taught by Vetter as an input into the peak detector 585 as taught by Bae in order to ensure the detected peaks are based on desired physiological parameters such as respiration rate and not result of noise cause by physical activity – Vetter [0014])
In view of the teachings of Bae, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include respiration frequency module as is disclosed by Bae to the processer with motion noise filtering taught by the combination of Ma, Vetter, and Aceti in order increase the usefulness of the optical sensor signals taught by Ma by calculating additional parameters using the optical signals already produced by Ma. In addition, Bae [0006] teaches that respiration signals useful information about the overall health of the individual.  

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma as applied to claim 1 above, and further in view of Debreczeny (US 2008/0081972) 
Regarding claims 10 and 11, Aceti as modified teaches the ear-worn device of Claim 1, but Aceti does not explicitly teach that the light transmissive material between the optical emitter (for claim 10) or the optical detector (for claim 11) and the at least one window comprises optical dye that is configured to filter one or more wavelengths of light guided by the light transmissive material between the optical emitter and the at least one window (This limitation of using optical dye is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010.
Debreczeny teaches an optical pulse oximeter system where light transmissive material between the optical emitter and the at least one window comprises optical dye that is configured to filter one or more wavelengths of light guided by the light transmissive material between the optical emitter and/or optical detector and the at least one window ([0043] an optical dye as part of a transmissive element to filter light at either the light emitting portion or light detecting portion of the device)
In view of the teachings of Debreczeny, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include optical dye transmissive element as is disclosed by Debreczeny to the light transmissive material taught by the combination by Ma in order to improve the accuracy of the measurements being made by the optical device and further the coatings would limit the influence of ambient light (Debreczeny [0043])

Claims 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti in view of Ma in view of O’Neil.
Regarding claim 12, Aceti teaches an ear-worn device, comprising: an optical emitter (light emitters 228 and 234 see also [0025]), an optical detector (240 – photodetector see also [0026]), and a processor (244- oximetry circuitry which [0029] states the circuitry is configured to process information and perform calculations which makes it a processor); 
a housing (202) configured to be positioned within an ear of a subject ([0016]), wherein the housing defines a cavity (208), optical emitter, optical detector, and processor (see Fig 2), wherein the housing comprises at least one window (224) that exposes the optical emitter and optical detector to the ear of the subject, and wherein the housing comprises at least one aperture (222);
light transmissive material (232 , 236) within the cavity and between the optical emitter and the at least one window that is configured to deliver light emitted from the optical emitter to an ear region of the subject at one or more predetermined locations ([0025; 0034]); 
light transmissive material (242) within the cavity and between the optical detector and the at least one window that is configured to collect light external to the housing and deliver the collected light to the optical detector ([0026; 0036]); 
Aceti does not explicitly teach a speaker enclosed in the housing and where sound from the speaker passes through the aperture (Aceti [0022] does teach aperture/elongated passage 222  is capable of passing sound), and  at least one lens external to the at least one window, wherein the at least one lens focuses light emitted by the optical emitter and/or collects light reflected from the ear region; wherein the processor is configured to receive and process signals produced by the optical detector.
Ma does teach an ear based monitoring device with a speaker (44), that the housing encloses the speaker (Fig 8 shows a housing around speaker 44 which is the equivalent of the housing 206 taught by Aceti ) and the aperture that sound from the speaker can pass (41 – hollow inner core which is the equivalent of the elongated passage 222 taught by Aceti )
In view of the teachings of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a speaker as is disclosed by  Ma placed within the hollow cavity and in connected to the elongated passage taught by Aceti in order to provide the capability to listen to music and provide audio feedback while the device is being used (Ma [0033]).
O’Neil an optical physiological sensor equivalent to Ma with at least one lens (4) external to the at least one window (O’Neil Fig 4 and [0028]), wherein the at least one lens (4) focuses light emitted by the optical emitter and/or collects light reflected from the ear region (O’Neil [0021] see rejection of claim 2 for additional explanation) 
In view of the teachings of O’Neil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include lens external to the window as is disclosed by O’Neil to the windows of the earbud taught by Aceti because the lenses protruding outward from the housing/window plane of sensor push gently on the patient’s tissue and enhance light coupling and depth of optical penetration (O’Neil [0028]).
Regarding claim 13, Aceti as modified teaches the ear-worn device of Claim 12, Aceti further teaches a transmitter configured to transmit the processed signals to a remote device (.  
Regarding claim 15, Aceti as modified teaches the ear-worn device of Claim 12, wherein the light transmissive material comprises transparent glass material, transparent polymer material, or transparent silicone material (Aceti teaches light transmissive material is a optical fiber see rejection of claim 1 and 12.  An optical fiber is defined as a thin strand of transparent material, such as glass, used to carry optical signals much as a wire carries an electrical signal. The fiber is specially constructed to keep a light pulse contained within the walls of the fiber. See optical fiber. (2001). In F. Hargrave, Hargrave's Communications Dictionary, Wiley. Wiley. Credo Reference: https://search.credoreference.com/content/entry/hargravecomms/optical_fiber/0?institutionId=743.).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma and O’Neil as applied to claim 12 above, and further in view of Chance.
Regarding claim 14, Aceti as modified teaches the ear-worn device of Claim 12, but Aceti does not explicitly teach a light blocking material positioned between the optical emitter and detector such that the optical emitter and detector are not in direct optical communication with each other.
Chance does teach an optical sensor module that comprises a light blocking material positioned between the optical emitter and detector such that the optical emitter and detector are not in direct optical communication with each other. (Rib 103 surrounds the detector see Chance [0116].  Rib 104 in combination with rib 105 surrounds the optical light emitters.  Chance [0123] teaches that these barriers prevent light from the emitter traveling directly to the detector therefore they are not in direct communication.) 
In view of the teachings of Chance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the opaque ribs surrounding the light emitters and detectors as is disclosed by Chance to light emitters and detectors taught by Aceti in order to prevent emitter light from traveling directly to the detector before it interacts with the target region for the desired biological parameter to be measured which will improve the quality of the detected signal (Chance [0123]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma and O’Neil as applied to claim 12 above, and further in view of Vetter.
Regarding claim 16, Aceti as modified teaches the ear-worn device of Claim 12,
Aceti does not explicitly teach that comprising a motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject and the processor is configured to remove motion artifacts from signals produced by the optical detector in response to signals produced by the motion sensor 
Ma does teach a  motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject (Ma [0034] teaches an accelerometer can be placed in the earphones/ear buds 50 which can detect the subject running or walking).
In view of the teachings of Ma, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a motion sensor as is disclosed by Ma within the housing taught by Aceti in order to detect user motion/steps from movement such as walking or running (Ma [0034]).
Vetter teaches an optical pulse rate sensor equivalent to the one taught by Ma with a processor configured to remove motion artifacts from signals produced by the optical detector in response to signals produced by the motion sensor (Vetter Fig 3 and [0049-0055] see the rejection of claim 8 for additional explanation)
In view of the teachings of Vetter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the adaptive filter to remove motion artifact as is disclosed by Vetter to processor the earbud taught by the combination of Ma, Stroetz, and O’Neil in order to accurately monitor and detect heart rate signals base on optical signals while under intense physical activity (Vetter [0014]).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma, Vetter, and O’Neil as applied to claim 16 above, and further in view of Bae.
Regarding claim 17, Aceti as modified teaches the ear-worn device of Claim 16, but Aceti does not explicitly teach that the processor is configured to process signals produced by the optical detector and signals produced by the motion sensor to determine subject heart rate and respiration rate (The examiner is interpreting this claim as using the combination of motion and optical signal determine heart rate and respiration rate and not just one of the signals to determine the quantities.  If only one signal is required, then Aceti [0029;0038] teaches teach extracting pulse rate, the equivalent of heart rate using optical signals.).
Vetter does teach teaches an optical pulse rate sensor equivalent to the one taught by Ma with a processor configured to process signals produced by the optical detector and signals produced by the motion sensor to determine subject heart rate (Vetter Fig 3 shows an adaptive filtering method that removes motion noise from PPG optical signals, the equivalent of the optical signals taught by Ma,  using motion signals from an accelerometer/motion sensor, the equivalent of the motion sensor taught by Ma see [0049-0055].  The filtered optical signal is then used to determine heart rate [0054] and can be used for other parameters related to PPG such as oxygen saturation)
In view of the teachings of Vetter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the combination of motion and optical signals to create a filtered optical signal which is then used to determine heart rate as is disclosed by Vetter to processor the earbud taught by the combination of Ma and Aceti in order to accurately monitor and detect heart rate signals base on optical signals while under intense physical activity (Vetter [0014]).
Bae does teach an ear-worn device (Fig 5B:500) with optical sensors (PPG measurement module 520) equivalent to the one taught by the combination of Aceti and Ma with a processor configured to process signals produced by the optical detector to determine respiration rate(Bae [0064] teaches a processor taking a pulse signal from peak detector 585 and band pass filter the signal to detect and then uses respiration detector module 935 to determine a respiration frequency/rate see also [0095].  Bae [0061] teaches peak detector uses a filtered light/optical signal from the PPG sensor as an input.  Though Bae does not explicitly teach using motion signal, in view of the teachings of Vetter, it would be obvious to one of ordinary skill in the art to use the filtered optical PPG signal where motion has been removed as taught by Vetter as an input into the peak detector 585 as taught by Bae in order to ensure the detected peaks are based on desired physiological parameters such as respiration rate and not result of noise cause by physical activity – Vetter [0014])
In view of the teachings of Bae, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include respiration frequency module as is disclosed by Bae to the processer with motion noise filtering taught by the combination of Ma, Vetter, and Aceti in order increase the usefulness of the optical sensor signals taught by Aceti by calculating additional parameters using the optical signals already produced by Aceti. In addition, Bae [0006] teaches that respiration signals useful information about the overall health of the individual.  

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti as modified by Ma and O’Neil as applied to claim 12 above, and further in view of Debreczeny.
Regarding claims 18 and 19, Aceti as modified teaches the ear-worn device of Claim 12, but Aceti does not explicitly teach that the light transmissive material between the optical emitter (for claim 18) or the optical detector (for claim 19)and the at least one window comprises optical dye that is configured to filter one or more wavelengths of light guided by the light transmissive material between the optical emitter and the at least one window. (This limitation of using optical dye is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010.
Debreczeny teaches an optical pulse oximeter system where light transmissive material between the optical emitter and the at least one window comprises optical dye that is configured to filter one or more wavelengths of light guided by the light transmissive material between the optical emitter and/or optical detector and the at least one window ([0043] an optical dye as part of a transmissive element to filter light at either the light emitting portion or light detecting portion of the device)
In view of the teachings of Debreczeny, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include optical dye transmissive element as is disclosed by Debreczeny to the light transmissive material taught by the combination of Aceti, Ma and O’Neil in order to improve the accuracy of the measurements being made by the optical device and further the coatings would limit the influence of ambient light (Debreczeny [0043])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792